Name: Commission Regulation (EC) No 1372/1999 of 25 June 1999 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 EN Official Journal of the European Communities 26. 6. 1999L 162/46 COMMISSION REGULATION (EC) No 1372/1999 of 25 June 1999 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EC) No 861/1999 (2), and in particular Article 9 thereof, (1) Whereas in order to ensure uniform application of the Combined Nomenclature, it is necessary to clarify the term constituent material of the outer sole' used in note 4(b) to Chapter 64 of the Combined Nomenclature; (2) Whereas for this purpose it is necessary to insert an additional note 2 to Chapter 64 of the Combined Nomenclature; (3) Whereas Annex I to Regulation (EEC) No 2658/87 has to be amended accordingly; (4) Whereas the measure provided for in this Regula- tion is in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The following additional note is added to Chapter 64 of Annex I to Regulation (EEC) No 2658/87: 2. Within the meaning of note 4(b), one or more layers of textile material which do not possess the characteristics usually required for normal use of an outer sole (for example durability, strength, etc.) are not to be taken into consideration for classifi- cation purposes.' Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1999. For the Commission Mario MONTI Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 108, 27.4.1999, p. 11.